United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                      June 23, 2014

                            RICHARD A. POSNER, Circuit Judge

                            JOEL M. FLAUM, Circuit Judge

                            ILANA DIAMOND ROVNER, Circuit Judge




No. 13-3240                                        Appeal from the United States District
                                                   Court for the Southern District of Indiana,
FARES PAWN, LLC, and                               Evansville Division.
WILLIAM K. SAALWAECHTER
                Plaintiffs-Appellants,             No. 11-cv-136

       v.                                          Richard L. Young,
                                                   Chief Judge.
INDIANA DEPARTMENT OF FINANCIAL
INSTITUTIONS, et al.
                    Defendants-Appellees.


                                         ORDER


        The opinion issued in the above-entitled case on June 20, 2014, is hereby
        amended as follows:

                  On page 2, lines 9–10, “he sued DFI in federal court for violating” should be
                  changed to “he sued DFI for violating”.

                  On page 9, lines 28–29, “In October 2012, Saalwaechter sued the state of
                  Indiana, DFI, and associated state officials under 42 U.S.C. § 1983” should
                  be changed to “In October 2011, Saalwaechter sued DFI and associated
                  state officials in the Vanderburgh County Superior Court under 42 U.S.C. §
                  1983; the case was later removed to federal court”.